Citation Nr: 1225970	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  06-35 078	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for nephropathy with noncompensable hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from January 1980 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, granted service connection for hypertension and assigned a noncompensable rating effective September 1, 2005.  The RO in Seattle, Washington, currently has jurisdiction of the claim.  

The October 2005 rating decision also denied entitlement to service connection for a bilateral kidney disorder.  The Veteran perfected an appeal of that claim and service connection was subsequently established for nephropathy in a July 2009 rating decision issued by the Seattle RO.  A noncompensable evaluation was assigned effective September 1, 2005.  

The Veteran and his wife presented testimony at a video conference hearing before the undersigned Veterans Law Judge in December 2009.  A transcript is of record.  

The claim for entitlement to an initial compensable rating for hypertension was remanded by the Board on two prior occasions.  In February 2010, the Board instructed the RO/Appeals Management Center (AMC) to issue a supplemental statement of the case (SSOC) and to include a discussion as to whether the separate ratings for both hypertension and nephropathy constituted impermissible pyramiding.  In January 2012, the Board remanded the claim again because although the AMC had issued a SSOC, it had failed to include the requested discussion.  

The actions directed by the Board in February 2010 and January 2012 have been accomplished.  In a May 2012 rating decision and a May 2012 SSOC, the AMC determined that separate ratings for both hypertension and nephropathy did constitute impermissible pyramiding.  The separate evaluation for hypertension was combined with the noncompensable evaluation for nephropathy and the issues were recharacterized as reflected on the title page.  That is the issue currently before the Board for appellate review.  

The appeal is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay in the adjudication of this claim, it finds that additional development is needed.  

The last VA examination was performed over three years ago in June 2009.  When a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In light of the foregoing, the Board finds that the Veteran should be afforded a contemporaneous VA examination for the purpose of ascertaining the current severity of his service-connected nephropathy with noncompensable hypertension.  

As the claim is being remanded for the foregoing reason, the RO/AMC should also ask the Veteran to identify any VA or non-VA treatment he has received for his nephropathy and/or hypertension since December 2009.  If any VA facilities are identified, the RO/AMC must obtain the Veteran's complete records from the identified facility.  If any non-VA providers are identified, the Veteran should be asked to submit the requisite authorization for the release of those records as well as submit the relevant records himself.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or non-VA treatment he has received for his nephropathy and/or hypertension since December 2009.  If any VA facilities are identified, the RO/AMC must obtain the Veteran's complete records from the identified facility.  If any non-VA providers are identified, the Veteran should be asked to submit the requisite authorization for the release of those records as well as submit the relevant records himself.  

2.  When the foregoing has been completed, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected nephropathy with noncompensable hypertension.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

The examiner should identify all residuals attributable to the Veteran's service-connected nephropathy with noncompensable hypertension.  

The examiner must specifically report if service-connected nephropathy with noncompensable hypertension is manifested by albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema.  

The examiner must also include a discussion as to whether the Veteran's hypertension is manifested by diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more that requires continuous medication for control.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  Finally, readjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


